TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00663-CV


Sung Soo Kwak d/b/a Jenny's Total Beauty Salon, Appellant

v.

PNCEF, LLC, d/b/a PNC Equipment Finance, 
f/k/a National City Commercial Capital Company, LLC, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 245,127C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellant Sung Soo Kwak d/b/a Jenny's Total Beauty Salon ("Kwak") filed a pro se
brief on March 9, 2012.  However, Kwak did not sign the brief himself, as required by rule 9.1of the
Texas Rules of Appellate Procedure.  See Tex. R. App. P. 9.1 (requiring unrepresented parties to sign
any document that party files).  Accordingly, Kwak is ordered to file an amended brief, complying
with the rules of appellate procedure, on or before May 14, 2012.  If Kwak fails to comply with this
order, this Court may strike appellant's brief and dismiss this appeal.  See Tex. R. App. P. 38.9.
		It is so ordered April 27, 2012.

Before Justices Puryear, Henson and Goodwin